                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,                            :

                       Plaintiff,                            Case No. 3:17-cr-25

       - vs -                                                District Judge Thomas M. Rose
                                                             Magistrate Judge Michael R. Merz
DONALD JENKINS-MILLS,

                       Defendant.                    :


         ORDER ADOPTING REPORT AND RECOMMENDATIONS


       The Court has reviewed the Report and Recommendations of United States Magistrate

Judge Michael R. Merz (ECF No. 106), to whom this case was referred pursuant to 28 U.S.C. '

636(b), and noting that no objections was filed, and that the time for filing such objections under

Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

       Accordingly, it is hereby ORDERED that Defendant’s request for the Court to permit

him to “proceed under the Fair Sentencing Act.” (ECF No. 104) is DENIED.



June 3, 2019                                  *s/Thomas M. Rose
                                                             Thomas M. Rose
                                                        United States District Judge
